Citation Nr: 0835224	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  06-06 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Wife


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Houston, Texas.  The veteran testified before the 
undersigned Veterans Law Judge in March 2007; a transcript of 
that hearing is associated with the claims folder.  The issue 
before the Board today was remanded in July 2007 for further 
evidentiary and procedural development.  This was 
accomplished, and the Board concludes that it may proceed 
with a decision at this time.


FINDING OF FACT

The veteran does not have a diagnosis of PTSD that conforms 
to the DSM-IV criteria.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  Letters dated in 
March 2005 and May 2008 expressly told him to provide any 
relevant evidence in his possession.  See Pelegrini II, 18 
Vet App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in March 2005, March 2006, and May 2008 
fully satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, the March 2005 
and May 2008 letters advised the veteran what information and 
evidence was needed to substantiate the claim decided herein.  
These letters also requested that he provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2006 and May 2008 letters provided this 
notice to the veteran.  

The Board observes that the March 2005 letter was sent to the 
veteran prior to the May 2005 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the March 2006 and May 2008 letters fully complied with the 
requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), 
and Dingess, supra, and after the notice was provided the 
case was readjudicated and a July 2008 supplemental statement 
of the case was provided to the veteran.  See Pelegrini II, 
supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service treatment records are associated with 
the claims folder, as well as all relevant VA and non-VA 
treatment records, including Vet Center records.  The veteran 
has not identified any additional relevant, outstanding 
records that need to be obtained before deciding his claim.  
Finally, the veteran was afforded two VA examinations with 
respect to the issue decided herein.

The Board remanded this appeal in July 2007 for the purpose 
of obtaining a new VA examination and opinion regarding 
whether the veteran met the DSM-IV criteria for a diagnosis 
of PTSD.  As discussed further below, the examining 
psychologist determined that the veteran did not meet the 
criteria for such diagnosis.  This opinion was made after a 
review of the evidence contained in the claims file, an 
interview with the veteran, and an examination.  

The veteran's accredited representative asserts that this 
examination is inadequate for rating purposes and that an 
independent medical opinion should be obtained in this case.  
See Appellant's Post-Remand Brief dated September 29, 2008.  
See also Stegall v. West, 11 Vet. App. 268, 271 (1998) (a 
remand by the Board confers on the appellant, as a matter of 
law, a right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand).  More specifically, the veteran's 
accredited representative contends that the rational 
contained in the June 2008 VA examination report lacks "the 
scientific basis needed to buttress the conclusions 
reached."  Id.  

The Board has carefully reviewed the claims filed and the 
June 2008 VA examination report, and while acknowledging the 
above complaints, it finds this examination to be adequate 
for rating purposes.  First, the examination report shows 
that the entire claims file, including the veteran's Vet 
Center records, were reviewed.  As for the examiner's 
findings, he explained in the examination report that while 
the veteran meets the first criterion for stressful 
experiences, his reported symptoms are not of sufficient 
severity or frequency with which to assign a DSM-IV diagnosis 
of PTSD.  Additionally, the examiner noted that the veteran 
obtained a CAPS score of 20 which was "well below 
established cutting scores for a diagnosis of PTSD."  

The Board is satisfied that the June 2008 VA examiner 
provided sufficient rationale for his findings in the 
examination report, including an explanation of why the 
veteran did not meet the DSM-IV criteria for a PTSD 
diagnosis.  Moreover, the examiner provided additional 
psychological test findings to further "buttress the 
conclusions reached."  The veteran's accredited 
representative has offered no evidence that it has the proper 
medical expertise to challenge the findings of the June 2008 
VA examination report, nor has any professional opinion been 
offered to that effect.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Under the circumstances, the Board finds no 
indication that the June 2008 VA examination failed to comply 
with the instructions provided in its Remand; the examination 
report appears adequate for rating purposes.  Thus, another 
remand is unwarranted and unnecessary.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2007).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) 
(West 2002) and 38 C.F.R. § 3.304(d) (2007) (pertaining to 
combat veterans).

In the present case, the veteran contends that he has PTSD 
due to a number of combat incidents that occurred while he 
was stationed in the Republic of Vietnam.  Such incidents 
include the death of fellow servicemen, firefights, including 
one with a North Vietnamese camp shortly after his arrival, 
and participation in at least twenty-five air assaults and 
fifty missions.  

The veteran's personnel records indicate that he served in 
Vietnam from July 1970 to June 1971.  His military 
occupational specialty was light weapons infantryman, and his 
awards include, but are not limited to, the Vietnam Service 
Medal with one Bronze Service Star, the Republic of Vietnam 
Campaign Medal, the Combat Infantryman Badge, and the Air 
Medal.  The Board is satisfied that such evidence indicates 
that the veteran was engaged in combat with the enemy.  Thus, 
there is no need to verify his claimed stressors as they 
relate to combat.  Id.  

Turning to the issue of whether the competent evidence 
demonstrates that the veteran has a DSM-IV diagnosis of PTSD 
based on his combat stressors, the record contains Vet Center 
records, including a December 2004 intake evaluation report, 
which shows a diagnosis of PTSD.  See, e.g., Vet Center 
Intake Report dated December 23, 2004.  The Board notes that 
it is not clear from this report whether the diagnosis in the 
veteran's Vet Center records is based on the DSM-IV criteria, 
as required by VA regulations.  See 38 C.F.R. § 4.125 (2007).  
Moreover, the veteran's Vet Center records indicate that his 
PTSD diagnosis was made by a licensed social worker.  

Also of record are March 2005 and June 2008 VA examination 
reports.  The March 2005 VA examination report found that the 
veteran did not meet the stressor criterion for a DSM-IV 
diagnosis of PTSD; thus, the Axis I diagnosis provided is 
primary insomnia.  However, as discussed in the Board's July 
2007 Remand, the veteran had difficulty expressing himself at 
the March 2005 VA examination, especially with regards to his 
stressor experiences.  Therefore, the veteran was provided 
another examination in June 2008.  The examination report 
shows that the examining psychologist felt that the veteran's 
combat experience was sufficient to meet the stressor 
criterion of the DSM-IV.  However, it was the examiner's 
professional opinion that the veteran's overall symptoms are 
not consistent with the DSM-IV diagnosis of PTSD because they 
are not of sufficient frequency or intensity (or they do not 
exist at all).  The Axis I diagnoses identified by the June 
2008 examiner include a depressive disorder secondary to a 
general medical condition, alcohol abuse, in sustained 
remission, and an anxiety disorder, not otherwise specified.  

The Board has carefully considered the veteran's Vet Center 
records which show a diagnosis of PTSD beginning in December 
2004.  However, it concludes that this diagnosis is less 
probative to its determination than the June 2008 VA 
examination findings which held that the veteran did not have 
PTSD.  In this regard, the December 2004 diagnosis was made 
by a licensed social worker versus the June 2008 diagnosis, 
which was made by a psychologist.  See VBA Fast Letter 05-01 
(Feb. 9, 2005) (indicating that initial VA mental disorder 
examinations are to be conducted by a board certified 
psychiatrist, a licensed psychologist, a psychiatry resident 
under close supervision of an attending psychiatrist or 
psychologist, or a psychology intern under close supervision 
of an attending psychiatrist or psychologist).  Furthermore, 
it is not clear that the veteran's Vet Center diagnosis is 
based on DSM-IV criteria.  See 38 C.F.R. § 4.125(a).  
Conversely, the June 2008 VA examination report clearly 
states that the veteran does not meet the DSM-IV criteria and 
provides an explanation as to why not.

Under these circumstances, the Board finds that greater 
weight is to be accorded the findings of the June 2008 VA 
examination.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches, as is true of 
any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  The 
Board is sympathetic to the veteran's assertions that he has 
PTSD related to his military service stressors.  However, as 
a layperson, he is not competent to provide evidence of a 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, the competent evidence fails to demonstrate a 
DSM-IV diagnosis of PTSD.  

Without evidence of a diagnosis of PTSD which conforms to 
diagnostic criteria under DSM-IV, a preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.  No further discussion of the two 
remaining elements of a PTSD service connection claim is 
necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  The benefit of the doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


